ON APPELLEE’S MOTION FOR REHEARING
Plaintiffs’ motion for rehearing complains that we did not construe the insurance policy strictly against the insurer. We respectfully disagree with that contention. It is true that we concluded that the provision in question was not an exclusion. We addressed that question only because we understood from counsel’s remarks at oral argument that plaintiffs contended that because words of exclusion were involved, they should be construed with special strictness. See Blaylock v. American Guarantee Bank Liability Ins. Co., 632 S.W.2d 719, 721 (Tex.1982); Ramsay v. Maryland American General Ins. Co., 533 S.W.2d 344, 349 (Tex.1976).
In any event, whether the provision is one of exclusion or not, if there are two reasonable interpretations of policy language the one favoring the insured will prevail. We have applied that principle. For the reasons stated in our original opinion, we cannot agree that the construction urged by plaintiffs is a reasonable one.
The motion for rehearing is overruled.